United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1768
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Herson Castaneda,                       *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: October 11, 2002
                              Filed: October 28, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Herson Castaneda (Castaneda) pled guilty to aiding and abetting the fraudulent
misuse of identification documents, in violation of 18 U.S.C. §§ 1546(a) and 2. The
district court1 granted, in part, Castaneda’s motion for a downward departure,
reducing his total offense level by 2 levels and arriving at a Guidelines imprisonment
range of 18-24 months. The court then sentenced him to 18 months imprisonment
and 3 years supervised release. Castaneda appeals, arguing his sentence is excessive.


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
       Castaneda's challenge to the extent of the downward departure is unreviewable,
see United States v. Puckett, 147 F.3d 765, 772 (8th Cir. 1998), as is the district
court’s refusal to depart on the proffered ground that the case was outside the
heartland of cases, see United States v. Riza, 267 F.3d 757, 758-59 (8th Cir. 2001)
(district court’s decision not to depart downward is unreviewable so long as court was
aware of its authority to depart; court is presumed to be aware of scope of ability to
depart downward). Castaneda does not otherwise argue his sentence was imposed in
violation of law; and the sentence fell within the applicable Guidelines range, which
did not span more than 24 months. See United States v. Woodrum, 959 F.2d 100, 101
(8th Cir. 1992) (per curiam).

      Accordingly, the appeal is dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-